Examiner’s Comment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light redirecting structure” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Wherein page 11, lines 9-15 disclose the light redirecting structure is opaque and has a specular reflective or diffuse reflective surface so that light from one of the light sources is redirected through specular reflection or scattering, it could be semi-transparent and have scattering properties, or be transparent and arranged to redirect light through refraction. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims: 
In claim 1, line 4 replace “a output surface”, with --an output surface--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest prior art of record is Osborn (US 2008/0063999) discloses mouthpiece for performing a treatment of teeth (par 6 discloses a device for treatment of teeth with a bite plate and can be inserted into the mouth and held against the teeth, this is interpreted as a mouthpiece), the mouthpiece comprising: 
one or more light sources (LEDs 14) arranged to illuminate teeth (see figure 3 and par 18 which discloses the illumination of the teeth to change the shade of the teeth), 
an optical light distribution unit (lens 11) with a output surface (inside surface 15), where the optical light distribution unit is arranged to redirect at least a part of the light rays from the one or more light sources before the lights ray exits through the output surface to the teeth (in view of par 17 which discloses the lenses are wavelength selection filters, which would enable the redirection of spectrum light and the passage of the desired blue light, which under broadest reasonable interpretation is arranged to enable at least part of the light rays from the one or more 
Osborn discloses that the power from the one or more light source and optical distribution unit is between 3-75 mW/cm2 (par 17), but fails to disclose that the one or more light sources and the optical light distribution unit are arranged to provide an irradiance of the teeth greater than 20 mW/cm2. Osborn further discloses a correlation between the exposure time of the light source being dependent on the power level selected (par 17). As such it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosed range of between 3-75 mW/cm2 of  Osborn to have the one or more light sources and the optical light distribution unit be arranged to provide an irradiance of the teeth greater than 20 mW/cm2 , as it has been held where that the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Osborn fails to disclose the optical light distribution unit is arranged to provide a minimum thermal insulance of at least 0.001 m2 K/W along a thermal pathway from the one or more light sources to the output surface.
Using applicants specification on pager 17, the derived formula for insulance is total thickness of an optical path divided by the thermal resistance of the material used for the light distribution unit. Osborn discloses that the light distribution unit (11) can be plastic, glass or quartz (par 17), but the material must be able to filter all light out but blue light (par 17). Although there are known lens thicknesses applied to light sources for shielding and reduction of 2 K/W along a thermal pathway from the one or more light sources to the output surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        


/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772